RIGGS, J.
Plaintiffs seek review of our opinion in which we reversed and remanded with instructions to reinstate the judgment for defendants. 116 Or App 182, 840 P2d 737 (1992). We treat the petition as one for reconsideration, ORAP 9.15(1), allow it, and clarify a portion of our opinion.
Among other things, plaintiffs argue that our opinion did not consider certain assignments of error raised by the parties. Despite language that could be understood to indicate that we did not “reach” those issues, 116 Or App at 185, we did consider them and concluded that they did not merit discussion.
Reconsideration allowed; opinion modified and adhered to as modified.